Case 1:17-cv-03557-VSB Document 117-1 Filed 04/08/20 Page 2 of 12




                                                             4/14/2020
Case 1:17-cv-03557-VSB Document 117-1 Filed 04/08/20 Page 3 of 12
Case 1:17-cv-03557-VSB Document 117-1 Filed 04/08/20 Page 4 of 12
Case 1:17-cv-03557-VSB Document 117-1 Filed 04/08/20 Page 5 of 12
Case 1:17-cv-03557-VSB Document 117-1 Filed 04/08/20 Page 6 of 12
Case 1:17-cv-03557-VSB Document 117-1 Filed 04/08/20 Page 7 of 12
Case 1:17-cv-03557-VSB Document 117-1 Filed 04/08/20 Page 8 of 12
Case 1:17-cv-03557-VSB Document 117-1 Filed 04/08/20 Page 9 of 12
Case 1:17-cv-03557-VSB Document 117-1 Filed 04/08/20 Page 10 of 12




                                         April 14
Case 1:17-cv-03557-VSB Document 117-1 Filed 04/08/20 Page 11 of 12
Case 1:17-cv-03557-VSB Document 117-1 Filed 04/08/20 Page 12 of 12
